Title: To Thomas Jefferson from James Monroe, 3 January 1793
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Phila. Jany. 3. 1793

My St. Croix friends have mentioned that it might reach you, that a Mr. Durant would be more acceptable there as Mr. Yards successor than any other person. The enclosed letter respects the pretensions of another Gentleman for another place and which I have thought expedient to submit to your inspection. Sincerely I am yr. affectionate friend & servt

Jas: Monroe

